DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 07/28/2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the one or more first recesses comprises a plurality of the first recesses” as in claims 2 and 4; “the first layer further comprises a plurality of columnar crystals individually extending from a side of the base member toward the second layer” and “a base end of the first projection is located at a boundary between the columnar crystals adjacent to one another” as in claim 5; “the first layer further comprises a plurality of columnar crystals individually extending from a side of the base member toward the second layer” and “a front end of the second projection is located at a boundary between the columnar crystals adjacent to one another” as in claim 6; and “a direction in which the second projection whose front end is located at a boundary between the columnar crystals adjacent to one another is inclined relative to a direction in which the columnar crystals extend” as in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that no columnar crystal and their respective structure has been identified in the Figures.  The character numbers merely point out to the first layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 13 that “a second projection (is) engaged with the first recess”.  However, since line 11 claim 1 sets forth that there is “one or more first recesses”, it is unclear to which one of these one or more first recesses it is referring to.  Are there one or more second projections, said one or more second projections each engaged with said one or more first recesses?  The scope on the quantity of each of the first recesses and second projection is unclear.  Further clarification is needed.
Claim 2 recites in lines 1-2 that “the one or more first recesses comprises a plurality of the first recesses are located on the first projection”.  The way these limitations have been set forth is unclear.  Is it that the one or more first recesses comprises additionally ones of a plurality of the first recesses?  Or is it that the one or more first recesses are each located on the first projection.  Further clarification is needed. 
Claim 4 recites in lines 1-2 that “the one or more first recesses comprises a plurality of the first recesses are located on the first projection”.  The way these limitations have been set forth is unclear.  Is it that the one or more first recesses comprises additionally ones of a plurality of the first recesses?  Or is it that the one or more first recesses are each located on the first projection.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al. US Pat. No. 7,172,807 Fukano et al. (hereafter—Fukano--).
In regards to claim 1, Fukano discloses a coated tool (1) (Figure 4 and column 3, line 15) comprising: a base member (16) comprising: a first surface (16); and a coating layer (11) located on the first surface (16); wherein the coating layer (11) comprises a first layer (14) comprising an aluminum oxide; wherein the coating layer (11) further comprises a second layer (13) contactedly located on the first layer (14); and wherein the second layer (13) comprises a titanium compound, and wherein the first layer comprises (14) a first projection (see Figure 4 below) protruding toward the second layer (13) and one or more first recesses located on the first projection, and wherein the second layer (13) comprises a second recess engaged with the first projection and a second projection engaged with the first recess in a cross section orthogonal to the first surface (see interpretations as in annotated Figures 4 below and its respective zoomed versions where the first projection, second recess, one or more first recesses and second projections have been interpreted in the same way as presented by Applicant).

    PNG
    media_image1.png
    870
    1144
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    870
    1144
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    463
    564
    media_image4.png
    Greyscale

In regards to claim 2, Fukano discloses the coated tool according to claim 1, Fukano also discloses that the one or more first recesses are located on the first projection in the cross section orthogonal to the first surface (see annotated Figure 4 and its zoomed versions above).
In regards to claim 3, Fukano discloses the coated tool according to claim 1, Fukano also discloses that a direction in which the second projection protrudes is inclined (in the same way as presented by Applicant) relative to a direction in which the first projection protrudes in the cross section orthogonal to the first surface (see annotated Figure 4 and its zoomed versions above).
In regards to claim 4, Fukano discloses the coated tool according to claim 3, Fukano also discloses that the one or more first recesses comprises a plurality of the first recesses are located on one first projection in the cross section orthogonal to the first surface, and at least one of the plurality of first recesses is depressed toward a direction away from the base member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. US Pat. No. 7,172,807 Fukano et al. (hereafter—Fukano--) in view of CN 104085142 A (hereafter—CN’142--).
In regards to claim 5, Fukano discloses the coated tool according to claim 1, Fukano also discloses that the first layer (14) extends from a (an upper) side of the base member (16) toward the second layer (13), and a base end (e.g. taking zoomed version of Figure 4, refer to at least the lower-most portion of the first projection) of the first projection is located at a boundary between the first and second layers in the cross section orthogonal to the first surface
Fukano fails to disclose that the first layer comprises a plurality of columnar crystals such that they individually extend from the side of the base member toward the second layer, and that the base end of the first projection is located at a boundary between the columnar crystals adjacent to one another.
CN’142 teaches that it is well known in the art of coatings of cutting tools to have an aluminum oxide layer be provided with columnar crystals, each extending and aligned uniformly from a side of a base member (of the cutting tool) toward a second layer (containing Titanium).   By providing this arrangement of columnar crystals it effectively reduces the internal stress of the coating, improving the toughness of the coating layer for preventing extension of crack, reduce blade tipping and improve wear resistance of the tool (paragraphs [0006];[0022] of the CN’142 Machine Translation).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to have columnar crystals on the aluminum oxide layer individually extending from the side of the base member toward the second layer as taught by CN’142, such the base end of the first projection of Fukano is now located at a boundary between the columnar crystals adjacent to one another as taught by CN’142.  By providing this arrangement the internal stress of the coating is effectively reduced; improves the toughness of the coating layer for preventing extension of crack, reduces blade tipping and improves wear resistance of the tool (paragraphs [0006] and [0022] of the CN’142 Machine Translation).
 In regards to claim 6, Fukano discloses the coated tool according to claim 1, Fukano also discloses that the first layer (14) extends from a (an upper) side of the base member (16) toward the second layer (13), and a front end (e.g. taking zoomed version of Figure 4, refer to at least the lower-most portion of one of the second projections) of the second projection is located at a boundary between the first and second layers in the cross section orthogonal to the first surface
Fukano fails to disclose that the first layer comprises a plurality of columnar crystals such that they individually extend from the side of the base member toward the second layer, and that the front end of the second projection is located at a boundary between the columnar crystals adjacent to one another.
CN’142 teaches that it is well known in the art of coatings of cutting tools to have an aluminum oxide layer be provided with columnar crystals, each extending and aligned uniformly from a side of a base member (of the cutting tool) toward a second layer (containing Titanium).   By providing this arrangement of columnar crystals it effectively reduces the internal stress of the coating, improving the toughness of the coating layer for preventing extension of crack, reduce blade tipping and improve wear resistance of the tool (paragraphs [0006] and [0022] of the CN’142 Machine Translation).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to have columnar crystals on the aluminum oxide layer individually extending from the side of the base member toward the second layer as taught by CN’142, such the front end of the second projection of Fukano is now located at a boundary between the columnar crystals adjacent to one another as taught by CN’142.  By providing this arrangement the internal stress of the coating is effectively reduced; improves the toughness of the coating layer for preventing extension of crack, reduces blade tipping and improves wear resistance of the tool (paragraphs [0006];[0022] of the CN’142 Machine Translation).
In regards to claim 7, Fukano as modified discloses the coated tool according to claim 6, Fukano as modified also discloses that a direction in which the second projection (at least one of Fukano) whose front end (of Fukano) is located at a boundary between the columnar crystals (as modified by CN’142) adjacent to one another is inclined relative to a direction in which the columnar crystals extend (as in Figure 2 of CN’142).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE N RAMOS/Primary Examiner, Art Unit 3722